Citation Nr: 0205087	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits as 
the child of the veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1947.  He died on August [redacted], 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in January 1997 for additional 
development consisting of adjudication of the issue of the 
appellant's basic entitlement to nonservice-connected death 
pension benefits.  

The Board issued a decision in this case in September 1999.  
The claimant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In an October 27, 2000 ORDER, the Court granted a Joint 
Motion for Remand and Stay of Proceedings and vacated the 
September 1999 Board decision.  

In November 2001 the Board advised the appellant's 
representative of the opportunity to submit addtional 
evidence or argument in support of the claim.  The 
representative did not respond to the correspondence.  In 
January 2002 the appellant inquired as to whether there was 
additional action he must take on his claim.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the claimant's appeal has been 
obtained by the RO.

2.  The appellant was born no later than January [redacted], 1953; his 
18th birthday was no later than January [redacted], 1971.  

3.  The evidentiary record shows that the appellant was not 
permanently incapable of self-support before he attained the 
age of 18.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
entitlement to nonservice-connected death pension benefits as 
the child of the veteran are not met.  38 U.S.C.A. § 101(4) 
(West 1991); 38 C.F.R. §§ 3.57, 3.204, 3.209 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1945 to 
November 1947.  An August 1984 Certificate of Death reflects 
that he died on August [redacted], 1984.  

In April 1989, the appellant filed a his Application For 
Dependency and Indemnity Compensation or Death Pension By a 
Surviving Spouse or Child, VA Form 21-534, in which he 
claimed entitlement to VA benefits as the child of the 
veteran.  He listed his date of birth as January [redacted], 1952.  

By letter dated in May 1989, the RO requested that the 
appellant submit evidence, including a certified copy of the 
public record of birth showing the names of both parents, in 
support of his claim.

In September 1989, the RO notified the appellant that his 
claim was denied because he failed to submit the above 
requested information, which was necessary for adjudication 
of his claim.

A February 1991 statement from the appellant reflects that he 
was institutionalized in 1968, 1971, and 1972 at Austin State 
Hospital.  He further reported that he was currently 
"confined."  He included a written release for these 
records.  

By a June 1991 letter, the RO informed the appellant that his 
claim for nonservice-connected death pension was denied 
because, since he was incarcerated, benefits were not payable 
to him.  The claimant appealed.

In June 1992, the appellant submitted a statement in which he 
identified the names of his father, mother, and parents with 
different surnames as well as the names of his grandparents.  

The appellant submitted a statement identifying the names of 
his father and mother in September 1994.

A December 1996 Report of Contact, VA Form 119, shows the 
appellant was incarcerated by the Texas Department of 
Criminal Justice.  It shows he had been convicted of capital 
murder with the use of a deadly weapon and sentenced to life 
imprisonment, beginning January 3, 1983.  He would have been 
30 years old at that time.  It also shows he is not eligible 
for parole review until January 3, 2003.  

The Board remanded the case in January 1997 for additional 
development.  

A January 1997 Inter-Office Communication to the appellant 
from the Texas Department of Criminal Justice, Institutional 
Division, states that his life sentence began on January 3, 
1983.

A March 1997 Statement in Support of Claim, VA Form 21-4138, 
from the appellant includes his comment that he knows his 
father is not deceased but his grandfathers were veterans.  
This statement further reflects that the appellant's school 
transcripts would be under a name other than that which he 
used to file this claim.  

In November 1997 the RO requested the appellant's 1968, 1971, 
and 1972 medical treatment records from Austin State 
Hospital.  The RO also requested the appellant to identify 
any other VA or private facilities where he has received 
treatment.  Later that month the RO received all available 
records from Austin State Hospital.  

The evidence from Austin State Hospital shows the appellant 
was temporarily committed to that facility from June 1971 to 
September 1971.  These records identify the veteran as his 
parent.  It lists his date of birth as January [redacted], 1953, and 
lists his age as eighteen years old at the time of admission.  
The records also show that this was the appellant's first 
admission to that facility.  Finally, they show that he was 
released into the custody of the veteran in September 1971.  

The appellant was admitted after being found by police in a 
confused and incoherent state.  He stated he was "high on 
pot."  The admission diagnosis was adjustment reaction of 
adolescence.  On examination at admission, there was no 
apparent profound mental retardation or loss of contact with 
reality, but he did appear slightly mentally retarded.  
Examination showed no impairment of physical capacities.  He 
received treatment during confinement and his condition was 
listed as improved on discharge.  The discharge examination 
diagnosis was adjustment reaction of adolescence and a 
summary sheet listed the final diagnosis as chronic 
undifferentiated type schizophrenic reaction, which was 
improved on discharge.  

In a February 1999 letter, the RO requested that the 
appellant provide a copy of his birth certificate showing the 
names of both parents.  Inasmuch as no response from the 
veteran was received, the RO sent a second request for this 
information in May 1999.

A June 1999 statement from the appellant includes names for 
his parents and grandparents which are different from the 
names which he had been previously provided.  


Criteria

Improved death pension benefits are generally payable to a 
veteran's child for the nonservice-connected death if the 
veteran had qualifying service, was receiving or was entitled 
to receive service-connected disability compensation based on 
qualifying service, and the child meets income and net worth 
requirements.  38 U.S.C.A. §§ 1541, 1542 (West 1991); 38 
C.F.R. § 3.3(b)(4) (2001).  

In pertinent part, the term "child" of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and who is under the age of 18 years; or 
who, before reaching the age of 18 years, became permanently 
incapable of self-support.  38 U.S.C.A. § 101(4) (West 1991); 
38 C.F.R. §§ 3.57(a), 3.356 (2001).  

In order to establish relationship as a "child," VA 
regulations identify an order of preference for certain 
classes of evidence.  38 C.F.R. § 3.204 (2001).  

VA will accept the written statement of a claimant as proof 
of birth of a child provided that the statement contains: the 
date (month and year) and place of the event; and, the full 
name and relationship of the other person to the claimant.  
In addition, a claimant must provide the social security 
number of any dependent on whose behalf he or she is seeking 
benefits.  38 C.F.R. § 3.204.  

VA shall require the types of evidence indicated in 38 C.F.R. 
§ 3.209 where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  38 C.F.R. § 3.204.  
Relationship by birth may be established by any one or more 
of various documents or statements.  This evidence, listed by 
preference, is identified in 38 C.F.R. § 3.209 as follows: 

(a)	A copy or abstract of the public record of 
birth.

(b)	A copy of the church record of baptism.

(c)	Official report from the service department as 
to birth which occurred while the veteran was in 
service.

(d)	Affidavit or a certified statement of the 
physician or midwife in attendance at birth.

(e)	Copy of Bible or other family record certified 
to by a notary public or other officer with 
authority to administer oaths, who should state in 
what year the Bible or other book in which the 
record appears was printed, whether the record 
bears any erasures or other marks of alteration, 
and whether from the appearance of the writing he 
or she believes the entries to have been made at 
the time purported.

(f)	Affidavits or certified statements of two or 
more persons, preferably disinterested, who will 
state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is 
being established, and that to their own knowledge 
such person is the child of such parents (naming 
the parents) and stating the source of their 
knowledge.

(g)	Other evidence which is adequate to establish 
the facts in issue, including census records, 
original baptismal records, hospital records, 
insurance policies, school, employment, 
immigration, or naturalization records.

Prior to September 1994, 38 C.F.R. § 3.209 required that a 
birth certificate had to be certified by the custodian of 
such records.  59 Fed. Reg. 46,337 (1994).  

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  One of the principal factors for 
consideration includes the fact that a claimant is earning 
his or her own support.  This is prima facie evidence that he 
or she is not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when the child 
by his or her own efforts is provided with sufficient income 
for his or her reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.38 C.F.R. § 3.356 (2001).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board finds that the duty to notify 
and the duty assist have been satisfied.  

Through the issuance of notices and multiple rating 
determinations, the RO placed the appellant on notice of what 
is generally required to succeed on a claim of entitlement to 
nonservice-connected death pension benefits as the child of 
the veteran, and advised him of the type of information and 
evidence needed in order to substantiate his claim.  

In addition, the appellant has been provided with notice of 
what information he needed to provide with respect to his 
alleged status as a child of the veteran in specific notices 
provided, the Statement of the Case and Supplemental 
Statement of the Case, as well as in the multiple 
determinations issued during the pendency of this appeal.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The evidence shows that the RO obtained private medical 
records dated in 1971 from Austin State Hospital.  While the 
appellant indicated that he had also been hospitalized at 
that facility in 1968, which would pre-date his eighteenth 
birthday, it is clear from the evidence that such records do 
not exist.  The evidence from Austin State Hospital shows the 
appellant was temporarily committed to that facility from 
June 1971 to September 1971.  The records show that this was 
the appellant's first admission to that facility.  

Finally, the appellant has been provided the opportunity to 
testify at an RO hearing and before a Member of the Board.  
The evidence also includes statements of the appellant in 
support of the claim.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist under both the 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  
Death Pension Benefits

The appellant seeks entitlement to nonservice-connected death 
pension benefits as the child of the veteran.  The evidence 
shows the veteran served on active duty from August 1945 to 
November 1947.  Therefore, he had the requisite wartime 
service.  The August 1984 Certificate of Death reflects that 
he died on August 11, 1984.  

The initial question is whether the appellant has submitted 
written statements sufficient to serve as evidence of 
dependency.  The appellant filed his Application For 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child, VA Form 21-534, in which he 
claimed entitlement to VA benefits as the child of the 
veteran, in April 1989.  

Although he listed his date of birth as January [redacted], 1952, he 
did not provide a legible social security number or the place 
where he was born.  He stated that he was over the age of 
eighteen and attending school.  The latter statement clearly 
conflicts with the evidence of record since it shows he has 
been incarcerated by the Texas Department of Criminal Justice 
for capital murder with the use of a deadly weapon since 
January 3, 1983.  

The RO has on multiple occasions requested that the appellant 
submit evidence, including a certified copy of the public 
record of birth showing the names of both parents, in support 
of his claim.  These requests date as early as May 1989 and 
as recently as May 1999.  The appellant has not provided this 
evidence.  

In June 1992, the appellant submitted a statement in which he 
identified the names of his father, mother, and parents with 
different surnames as well as the names of his grandparents.  
The appellant submitted a statement identifying the names of 
his father and mother in September 1994.  

A March 1997 Statement in Support of Claim, VA Form 21-4138, 
from the appellant includes his comment that he knows his 
father is not deceased but his grandfathers were veterans.  
This statement further reflects that the appellant's school 
transcripts would be under a name other than that which he 
used to file this claim.  Finally, a June 1999 statement from 
the appellant includes names for his parents and grandparents 
which are different from the names which he had been 
previously provided.  

The Board finds that his application for benefits as the 
veteran's child raises a question of its validity since it 
conflicts with other evidence of record.  His subsequent 
written statements contain internal inconsistencies regarding 
the names of his parents or whether the veteran is still 
living.  This also raises a question of their validity.  38 
C.F.R. § 3.204.  Relationship by birth may be established by 
any one or more of various documents or statements.  
Consequently, VA shall require the types of evidence 
indicated in 38 C.F.R. § 3.209 to establish that the 
appellant is the legitimate child of the veteran.  

The only other evidence obtained to show a relationship by 
birth between the appellant and the veteran is the 1971 
hospitalization records from the Austin State Hospital.  The 
admission records identify the veteran as the appellant's 
parent and they include the same address for both.  Finally, 
the discharge records show that he was released into the 
custody of the veteran in September 1971.  This also shows 
they were to reside at the same address following discharge.  

These hospital records constitute other evidence under 38 
C.F.R. § 3.209 adequate to establish that the appellant is 
the veteran's son.  However, this does not end the inquiry 
since the ultimate determination is whether the appellant is 
the "child" of the veteran in accordance with 38 U.S.C.A. § 
101(4); 38 C.F.R. § 3.57(a).  




In the present case, the appellant listed his date of birth 
as January [redacted], 1952 in his April 1989 application for 
benefits.  The evidence from Austin State Hospital lists his 
date of birth as January [redacted], 1953, and lists his age as 
eighteen years old at the time of admission.  

Even taking the later of the two years in question, this 
evidence establishes that the appellant was born no later 
than January [redacted], 1953; his 18th birthday was no later than 
January [redacted], 1971.  The Board notes that the appellant was no 
less than age 29 at the time of incarceration on January 3, 
1983, and no less than age 36 when he filed his application 
for benefits.  

Since the appellant is over the age of 18 years, the evidence 
must show that he became permanently incapable of self-
support before reaching the age of 18 years.  38 U.S.C.A. § 
101(4) (West 1991); 38 C.F.R. §§ 3.57(a), 3.356 (2001).

The 1971 hospital records from the Austin State Hospital show 
the appellant was at least eighteen years old at the time of 
admission.  The records also show that this was the 
appellant's first admission to that facility.  The evidence 
does not show that he was permanently incapacitated prior to 
that admission.  

In fact, it shows he was temporarily committed to that 
facility from June 1971 to September 1971 after being found 
by police in a confused and incoherent state.  He stated he 
was "high on pot."  The admission diagnosis was adjustment 
reaction of adolescence.  


The medical evidence contained in these records do not 
indicate that the appellant was permanently incapable of 
self-support at that time.  


While the examiner reported that he did appear slightly 
mentally retarded, there was no apparent profound mental 
retardation or loss of contact with reality.  Examination 
showed no impairment of physical capacities.  In fact, his 
condition was listed as improved on discharge in September 
1971.  Moreover, the appellant stated at the time of 
discharge that his goal was to get a job and go to work.  The 
evidence does not show the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  

For these reasons, the Board finds that the appellant was 
born no later than January [redacted], 1953; his 18th birthday was no 
later than January [redacted], 1971.  The Board also finds that the 
evidentiary record shows that the appellant was not 
permanently incapable of self-support before he attained the 
age of 18.  

The Board concludes that the criteria for recognition of the 
appellant as a "child" entitlement to nonservice-connected 
death pension benefits as the child of the veteran are not 
met.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.57, 
3.204, 3.209, 3.356 (2001).

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
entitlement to nonservice-connected death pension benefits as 
the child of the veteran.  

Although the appellant is entitled to the benefit of the 
doubt when the evidence supporting a grant of his claim and 
the evidence supporting a denial of the claim are in an 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, the 
preponderance of the evidence is against the claim.  See also 
38 U.S.C.A. § 5107 (West Supp. 2001).  


ORDER

Entitlement to nonservice-connected death pension benefits as 
the child of the veteran is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

